TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00674-CR




                                     Kenneth Jackson, Appellant

                                                    v.

                                     The State of Texas, Appellee


        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
            NO. 9024128, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING




                Kenneth Jackson seeks to appeal from a judgment of conviction for aggravated sexual

assault and indecency with a child. Sentence was imposed on August 22, 2002. There was no motion for

new trial. The deadline for perfecting appeal was therefore September 23, 2002. Tex. R. App. P.

26.2(a)(1); see id. 4.1(a).

                The first attorney appointed to represent Jackson did not file a notice of appeal on

Jackson=s behalf. On September 18, five days before the deadline for perfecting appeal, substitute counsel

was appointed. This attorney, Jackson=s current counsel of record, did not file a notice of appeal.

Jackson=s pro se notice of appeal was filed on September 24, 2002, one day late. No extension of time for

perfecting appeal was requested. See Tex. R. App. P. 26.3. Although the pro se notice of appeal is dated

September 22, 2002, there is no indication that it was properly mailed to the district clerk within the time

prescribed by rule 26.2(a). See Tex. R. App. P. 9.2(b).
                 Under the circumstances, we lack jurisdiction to dispose of the purported appeal in any

manner other than by dismissing it for want of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex.

Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996). Jackson must

obtain an out-of-time appeal by means of a post-conviction habeas corpus application. See Tex. Code

Crim. Proc. Ann. art. 11.07 (West Supp. 2002).

                 The appeal is dismissed.




                                                David Puryear, Justice

Before Chief Justice Aboussie, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: November 7, 2002

Do Not Publish




                                                   2